Exhibit 10.3

Exhibit C

Allocation Schedule – Applicable Transferred Property Percentages

 

     Facility
ID   

Facility Name

  

Base Rent

Commencing

July 19, 2006

  

Percentage of

Master Lease

Commencing

July 19, 2006

1    116    Pettigrew Rehab & Healthcare Center    $ 546,592.00    1.3038483% 2
   143    Raleigh Rehab & Healthcare Center      698,141.00    1.6653554% 3   
155    Savannah Rehab & Nursing Center      550,059.00    1.3121185% 4    182   
Cordova Rehab & Nursing Center      1,149,418.00    2.7418379% 5    210    The
Californian Care Center      1,318,304.00    3.1447010% 6    219    Emmett Rehab
& Healthcare      425,709.00    1.0154923% 7    230    Crosslands Rehab & Health
Care Center      1,701,724.00    4.0593165% 8    269    Meadowvale Health &
Rehab Center      479,249.00    1.1432073% 9    279    Cedars of Lebanon Nursing
Center      485,598.00    1.1583523% 10    281    Riverside Manor Health Care   
  537,902.00    1.2831190% 11    307    Lincoln Nursing Center      876,426.00
   2.0906390% 12    411    Alta Vista Healthcare Center      616,451.00   
1.4704909% 13    453    Medford Rehab & Healthcare Center      1,914,742.00   
4.5674526% 14    461    Edmonds Rehab & Healthcare Center      424,416.00   
1.0124079% 15    506    Presentation Nursing & Rehab Center      602,690.00   
1.4376652% 16    514    Sachem Nursing & Rehab Center      1,077,944.00   
2.5713428% 17    539    Newton & Wellesley Alzheimer Center      1,549,574.00   
3.6963757% 18    544    Augusta Rehabilitation Center      737,153.00   
1.7584152% 19    547    Brewer Rehab & Living Center      1,217,601.00   
2.9044826% 20    554    Westgate Manor      775,077.00    1.8488796% 21    563
   Camelot Nursing & Rehab Center      564,419.00    1.3463731% 22    568   
Parkway Pavilion Healthcare      1,253,842.00    2.9909324% 23    587    River
Terrace Healthcare      776,560.00    1.8524172% 24    645    Specialty Care of
Marietta      659,844.00    1.5740012% 25    694    Wedgewood Healthcare Center
     611,940.00    1.4597303% 26    713    Guardian Care of Zebulon     
562,607.00    1.3420507% 27    770    Vallhaven Care Center      936,131.00   
2.2330601% 28    773    Mt. Carmel Med. & Rehab Center      1,013,012.00   
2.4164531% 29    774    Mt. Carmel Health & Rehab Center      2,067,547.00   
4.9319558% 30    782    Danville Center for Health & Rehab      502,137.00   
1.1978047% 31    824    Kindred Healthcare Center of Mobile      874,486.00   
2.0860113% 32    851    Villa Campana Health Center      810,415.00   
1.9331754% 33    873    Brighton Care Center      859,384.00    2.0499867% 34   
1237    Wyomissing Nursing & Rehab Center      747,176.00    1.7823242% 35   
4635    Kindred Hospital San Antonio      1,695,003.00    4.0432841% 36    4644
   Kindred Hospital Brea      2,172,038.00    5.1812101%



--------------------------------------------------------------------------------

     Facility
ID   

Facility Name

  

Base Rent

Commencing

July 19, 2006

  

Percentage of

Master Lease

Commencing

July 19, 2006

37    4647    Kindred Hospital Las Vegas Sahara      1,110,794.00    2.6497037%
38    4660    Kindred Hospital Mansfield      838,910.00    2.0011478% 39   
4662    Kindred Hospital Greensboro      1,976,581.00    4.7149642% 40    4673
   Kindred Hospital Boston North Shore      836,318.00    1.9949648% 41    4675
   Kindred Hospital Detroit      995,003.00    2.3734942% 42    4688    Kindred
Hospital Boston      606,514.00    1.4467871% 43    4876    Kindred Hospital So.
Florida Hollywood Campus      1,766,011.00    4.2126676%                        
Total Master Lease # 3    $ 41,921,442.00    100.00000%                  